UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-1676



D. SAMUEL NEILL; BOYD B. MASSAGEE, Jr.; ERVIN
W. BAZZLE; JEFFREY P. HUNT; MARGARET M. HUNT,

                                              Plaintiffs - Appellees,

             versus


THOMAS W. HILL; THOMAS W. HILL FAMILY TRUST,

                                              Defendants - Appellants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-03-127)


Submitted:    October 6, 2003             Decided:     November 10, 2003


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Thomas W. Hill, Appellant Pro Se. W. Scott Jones, LONG, PARKER,
WARREN & JONES, P.A., Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas W. Hill appeals from a district court order remanding

the case to state court, instituting a filing injunction, denying

declatory relief, and denying the motion for recusal.         We have

reviewed the record and the district court’s memorandum opinion.

Insofar as Hill appeals from the remand order, we dismiss.      See 28

U.S.C. § 1447(d) (2000).   We affirm the remaining appeal on the

reasoning of the district court.       See Neil v. Hill, No. CA-03-127

(W.D.N.C. filed May 30, 2003; entered June 2, 2003).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                   2